FILED
                             NOT FOR PUBLICATION                            MAR 01 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-30295

               Plaintiff - Appellee,             D.C. No. 4:04-cr-00056-SEH

   v.

 GREGORY MORRIS POWDERFACE,                      MEMORANDUM *

               Defendant - Appellant.



                     Appeal from the United States District Court
                             for the District of Montana
                      Sam E. Haddon, District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Gregory Morris Powderface appeals from the nine-month sentence imposed

following revocation of his supervised release. We have jurisdiction pursuant to

28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JC/Research
        Powderface contends his nine-month sentence is substantively unreasonable

because prison alone does not serve the sentencing purposes of deterrence,

protection of the public, and rehabilitation. In light of the totality of the

circumstances of this case and the applicable 18 U.S.C. § 3553(a) sentencing

factors, the sentence is substantively reasonable. See 18 U.S.C. § 3583(e)(3);

Gall v. United States, 552 U.S. 38, 51 (2007); see also United States v. Cope,

527 F.3d 944, 952 (9th Cir. 2008) (applying reasonableness requirements to

supervised release term).

        AFFIRMED.




JC/Research                                 2                                    09-30295